Citation Nr: 1025767	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active duty service from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court), are 
applicable to this appeal.  The RO provided the Veteran with VCAA 
notice as to all elements of the claim in correspondence dated in 
February 2005.  During the pendency of this appeal, the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VA 
must notify the Veteran as to how it determines the disability 
rating and effective date when a disability is found to be 
connected to service.  An additional notice as to this matter was 
provided in May 2006. 

The Veteran's DD Form 214 (separation from service) listed his 
military occupational specialty as infantry unit commander and 
reflected receipt of the combat infantry badge, which establishes 
that he engaged in combat during service.  Therefore, his lay 
testimony alone may establish the occurrence of any claimed in-
service stressor for PTSD purposes provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the Veteran's service.  See 38 C.F.R. § 3.304(f) 
(2009).  In service stressors are conceded.  In the notice of 
disagreement dated in August of 2005, the Veteran stated that he 
had anxiety, depression, nightmares, and visions of combat 
experiences he had during his service in Vietnam.  

In an April 2004 letter from a private physician, T. P., M.D., 
Dr. T. P. indicated that he reviewed medical records that the 
Veteran provided and noted a history of anxiety and depression.  
A letter from L. E., M.D., dated in March 2005 indicated that 
anxiety, depression, and several other medical problems 
contributed to his medical status.  For VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the DSM-
IV.  See 38 C.F.R. § 3.304(f).  Also, though the Veteran applied 
for service connection for PTSD, he can be service connected for 
any mental disability that may reasonably be encompassed by his 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the AMC/RO must schedule the Veteran for an 
initial VA PTSD examination to determine whether he has PTSD, 
anxiety, depression, or any other mental disorder as a result of 
events during military service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated him 
for his claimed mental disorder.  Of 
particular interest are private treatment 
records from April 2004 to the present and VA 
treatment records from 2005 to the present.  
After the Veteran has signed the appropriate 
releases, those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran the 
opportunity to obtain and submit those records 
for VA review.

2.  Following receipt of any additional VA or 
private treatment records as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded a VA initial PTSD examination and 
opinion by a psychiatrist or psychologist.  
The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Initial Evaluation for Post-
Traumatic Stress Disorder (PTSD) Examination, 
revised on April 2, 2007.  The purpose of the 
examination and opinion is to determine 
whether the Veteran has PTSD, anxiety, 
depression, or any other mental disorder as a 
result of events, including combat, during 
service.  All indicated tests and studies are 
to be performed.  Prior to the examination, 
the claims folder must be made available to 
the examiner performing the examination for a 
thorough review of the case, giving particular 
attention to the various lay statements, 
including the Veteran's, regarding the claimed 
symptoms of a psychiatric disorder.  The 
examiner should be provided with a complete 
copy of this remand and the accompanying 
instructions.  A notation to the effect that 
this thorough record review took place should 
be included in the report of the examiner.

After reviewing the record and examining the 
Veteran, the psychiatrist or psychologist is 
asked to provide a medical opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current psychiatric disorder(s), to include 
PTSD, anxiety, or depression, is related to 
military service, to include combat 
experience.  The opinion should be provided 
based on the results of examination, a review 
of the medical and lay evidence of record, and 
sound medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


